          Case 1:17-cv-01124-JKB Document 45 Filed 11/01/18 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                  NORTHERN DIVISION

KURT EICHENWALD                     )
                                    )
            Plaintiff               )
                                    )
v.                                  )     CASE NO. JKB-17-01124
                                    )
JOHN RIVELLO                        )
                                    )
            Defendant               )
_____________________________________________________________________________

         DEFENDANT JOHN RIVELLO’S RESPONSE AND OPPOSITION TO
              PLAINTIFF’S MOTION FOR PARTIAL LIFT OF STAY

       NOW COMES Defendant, JOHN RIVELLO (“Defendant” or “Rivello”), by and through

his attorneys Bruce F. Bright and Ayres, Jenkins, Gordy & Almand, P.A., and for the reasons

stated in the supporting Memorandum filed herewith, hereby responds to and opposes the Motion

for a Partial Lifting of the Stay of the Proceeding Pending Resolution of a Related Criminal Case

of Plaintiff KURT EICHENWALD (“Plaintiff” or “Eichenwald).

       WHEREFORE, Defendant John Rivello respectfully asks this Honorable Court to deny

Plaintiff’s Motion for a Partial Lifting of the Stay of the Proceeding Pending Resolution of a

Related Criminal Case.

                                             Respectfully submitted,


                                             By:     _______/s/ Bruce F. Bright__________
                                                     Bruce F. Bright (Bar No. 27236)
                                                     Ayres, Jenkins, Gordy & Almand, P.A.
                                                     6200 Coastal Highway, Suite 200
                                                     Ocean City, Maryland 21842
                                                     Tel: 410-723-1400
                                                     Fax: 410-723-1861
                                                     E-mail: bbright@ajgalaw.com
                                                     Attorneys for Defendant John Rivello
          Case 1:17-cv-01124-JKB Document 45 Filed 11/01/18 Page 2 of 2



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on this 1st day of November, 2018, a copy of the foregoing

Defendant John Rivello’s Response and Opposition to Plaintiff’s Motion for Partial Lift of Stay

was filed electronically through the Court’s Electronic Case Management and Filing System. All

parties to this case are able to access the filing through this system.



                                                       ______/s/ Bruce F. Bright_____________
                                                       Bruce F. Bright




                                                   2
